Citation Nr: 1750978	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-02 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and a family friend




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

Although the Veteran has specifically claimed service connection for PTSD, the claims file contains VA treatment records over the course of claim addressing      the presence of a psychiatric disorder manifested by anxiety and/or depression.   Accordingly, the PTSD claim has been expanded to include service connection      for an acquired psychiatric disorder, to include PTSD, an anxiety disorder, or a depressive disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing conducted in February 2017.  A transcript is of record. 

The Board notes the Veteran addressed a back disorder claim at his February 2017 hearing before the undersigned, and was advised at that time that a determination as to whether the Board actually had jurisdiction over that issue would be addressed at the time the Board decision was being rendered. Upon review of the record, the Board finds that the claim for service connection for a back disorder is not before the Board. In this regard, the Veteran did not timely submit any statement addressing his claim for service connection for a back disability responsive to the March 7, 2014 Statement   of the Case addressing that claim.  The RO did not consider an appeal of that claim to be perfected and closed the appeal, and the issue has not been certified for appellate 
review.  Accordingly, that issue is not before the Board. 38 C.F.R. §§ 20.200, 20.202 (2017).  

However, the Board notes the Veteran filed a VA Form 21-526EZ on May 21,       2014 which does not appear to have been processed.  Accordingly, such matter is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence preponderates in favor of the Veteran's sleep apnea having been incurred in service.


CONCLUSION OF LAW

The criteria for establishing service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he developed sleep apnea in service due to barotrauma or a nasal surgery performed in service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service treatment records reflect that the Veteran suffered barotrauma during low pressure training in September 1987, and that he was treated in October 1987 with septoplasty and bilateral nasal antral windows.

The Veteran was afforded a VA examination in January 2013 and the examiner noted the Veteran's history of treatment for sleep apnea at VA.  The examiner then opined that the Veteran's sleep apnea was at least as likely as not due to service, based on medical literature reflecting that risk factors for obstructive sleep apnea include craniofacial abnormalities and upper airway soft tissue abnormalities.  The examiner then noted that the Veteran had undergone septoplasty and bilateral nasal antral windows surgery in 1987.  However, the examiner informed that she did not have the benefit of review of a sleep study to confirm the presence of sleep apnea. 

A sleep study was performed in December 2012 and this was found to be negative for sleep apnea.  However, a further sleep study was performed in July 2013 which was found positive for sleep apnea. 

On the basis of these conflicting studies, the Veteran was afforded an additional  VA examination in July 2014.  The examiner noted the prior sleep studies and the Veteran's self-reported history of symptoms of sleep apnea approximately a year following in-service nasal surgery to remove nasal polyps and correct a deviated septum.  These historical symptoms included daytime fatigue and falling asleep during the day, loud snoring, and being told that he was observed awakening gasping for air, with these symptoms noted from service.  The Veteran reported marked sleep improvement currently with use of a CPAP machine and no current attributed symptoms.  The examiner observed that symptoms were documented     as early as 2008 and sleep apnea had been confirmed by sleep study, but the 
examiner still could not ascertain whether sleep apnea was present from service   due to absence of "documented evidence" of sleep apnea until 2012. The examiner did opine, based on available medical knowledge, that it was unlikely that the Veteran's nasal surgery in 1987 was related to his sleep apnea.  

The Veteran has testified to symptoms of difficulty with daytime sleepiness, snoring, and being told he has awakened gasping for breath.  An August 2013 statement by fellow soldier W.D. informs that he and the Veteran had gone             on numerous deployments together between 1998 and 2003, and that he was a roommate of the Veteran during the majority of that time.  He added that he had witnessed the Veteran's progressively worsening snoring and stopping breathing     or gasping for air many times during that interval, such that he would wake the Veteran to be sure he was alright.  

The Veteran's authorized representative submitted an April 2017 medical record from a private physician, M.A.F., who provided care and evaluation of a nasal polyp.  The physician also diagnosed sleep apnea based on the Veteran's self-reported history of significant barotrauma to sinuses during air crew training in service, with eventually undergoing septoplasty turbinate reduction and mucous cyst removal.  The Veteran described having sleep apnea symptoms post-operatively, and currently persistently using a CPAP machine. The physician    opined that this sleep apnea was directly related to military service.  

In light of the above, the Board finds that the evidence preponderates in favor of    sleep apnea having onset in service or being causally related to service. Accordingly, service connection is warranted.  


ORDER

Service connection for sleep apnea is granted.



REMAND

Regrettably, additional development is required to address the claim for service connection for an acquired psychiatric disorder to include PTSD.  

In a September 2013 submission the Veteran asserted that while attached to      Patrol Squadron Eight (VP8) from 1993 to 1996, he was deployed to Naval Air Station (NAS) Sigonella, Sicily, on July 15, 1995, for combat air support of NATO and American forces stationed in Bosnia, "Operations Sharp Guard, Decisive Enhancement and Operation Deliberate Force."  He further asserted that he flew "numerous combat sorties involving combat reconnaissance over Bosnia" and that on the night of September 18, 1995, he came under fire from a surface to air missile (SAM), requiring evasive maneuvering by the pilot.  He reported this incident as a stressor supportive of his claim.  

Service personnel records fail to document the Veteran's participation in operations over Bosnia.  The Veteran's service Form DD214 informs that the Veteran had no foreign service.  However, service personnel records indicate that the Veteran received two Marine Overseas Service Ribbons.

A request to Defense Personnel Records Information Retrieval System (DPRIS) produced a response in February 2014 that historic documents of the Air Test and Evaluation Squadron (VX-1), based in Naval Air Station Patuxent River, Maryland, did not include information about any deployments in 1995.  The RO accordingly made a formal finding in March 2014 of unavailability of information required to corroborate the Veteran's reported stressors associated with his PTSD claim.

During his February 2017 hearing, the Veteran reported another stressor of plane crash in March 1991 involving a friend, D. Owens, who was his sensor three operator in VP-31. He stated that 48 people died in the crash. An attempt to      verify that stressor should be made. 

A December 2012 VA mental health consultation arrived at provisional diagnoses of an adjustment disorder with mixed emotional features, and rule out depression, rule out anxiety disorder or PTSD. An October 2013 VA mental health treatment record noted issues including PTSD symptoms, as well as anxiety with depressed mood.  A February 2014 VA mental health note informed that based on a self-report assessment, the Veteran did not meet all the diagnostic criteria for a diagnosis of PTSD.  Other treatment screenings in 2013 and 2014 suggested the presence of anxiety and depression.  

The Veteran submitted a March 2017 record of psychological evaluation by a nurse from PsychNorth, with the conclusions that the Veteran "may" meet diagnostic criteria for PTSD, based on self-reported history and self-reported symptoms.  The nurse also noted that the Veteran may not meet the diagnostic criteria, because his symptoms which he attributes to PTSD may in fact be "attributable to physiological effects of alcohol abuse."  The Veteran reported persistent excessive alcohol abuse (5-6 alcoholic drinks four or more times per week) over many years.  

Based on treatment records suggesting a number of possible psychiatric disorders including potentially PTSD, and an indication of a possible link to service, a VA examination with appropriate diagnostic testing and validity testing should be undertaken to address the broadened claim for service connection.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide any records   or documentation he may possess to support his asserted participation in operations over Bosnia in 1995.  Any responses and submissions received should be associated with the claims file, and any indicated additional development should be undertaken.  

2.  Attempt to verify, through official sources, the Veteran's reported stressor of a plane crash in March   1991 involving D. Owens and resulting in fatalities.  If additional information is needed from the Veteran to request verification of the stressor, the Veteran should be asked to provide such.

3.  With appropriate authorization and assistance from the Veteran, obtain any additional, relevant private treatment records not yet associated with the claims file, including any records of additional treatment by PsychNorth in Petoskey, Michigan.  If any requested records are not available, the Veteran should be notified of such.  

4.  Obtain and associate with the claims file any additional VA treatment records since July 2014.  

5.  After the above development is completed to the  extent possible, schedule the Veteran for a VA PTSD examination. The claims file must be reviewed by the examiner in conjunction with the examination. Any tests deemed necessary should be conducted and the results reported.  The examiner should then address the following:

a.  Does the Veteran meet the diagnostic criteria for PTSD?  The examiner should provide a rationale for his or her opinion, including specifically identifying the stressor(s) upon which the diagnosis is based. 

b.  For any other psychiatric disorder found, to include any anxiety disorder or any depressive disorder, the examiner should provide an opinion whether it is at least as likely as not   (50 percent probability or greater) that the psychiatric disorder is related to the Veteran's service.  The examiner should provide a rationale for each opinion provided.  

6. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and his authorized representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


